THE COURT.
In this action quo warranto instituted by the people of the state of California upon the relation of appellants, the relators alone are attempting to appeal from a judgment for defendant given upon sustaining a demurrer to the complaint. The notice of appeal states that they take the appeal “because they are parties in interest and because the attorney-general declines to take an appeal in the name of the state.” Under our law such an action may be brought and maintained only by the attorney-general in the name of the people of the state, and the relators are not “parties” to the action. An attempt to appeal by them alone is necessarily ineffectual for any purpose.
The motion to dismiss the appeal is granted.